Case 3:19-cv-18686-MAS-TJB Document 37 Filed 02/11/20 Page 1 of 17 PageID: 244



Liza M. Walsh
Christine I. Gannon
WALSH PIZZI O’REILLY FALANGA LLP
Three Gateway Center
100 Mulberry Street, 15th Floor
Newark, NJ 07102
(973) 757-1100

Counsel for Plaintiff
Bristol-Myers Squibb Company

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

BRISTOL-MYERS SQUIBB COMPANY,                   )
                                                )       Civil Action No. 19-cv-18686-MAS-TJB
                                                )
               Plaintiff,                       )
                                                )
v.                                              )
                                                )
DR. REDDY’S LABORATORIES, LTD.                  )                     Electronically Filed
and DR. REDDY’S LABORATORIES,                   )
INC.,                                           )
                                                )
                Defendants.                     )

                              FIRST AMENDED COMPLAINT

       Plaintiff, Bristol-Myers Squibb Company, by its undersigned attorneys, for their First

Amended Complaint against Defendants, Dr. Reddy’s Laboratories Ltd. and Dr. Reddy’s

Laboratories, Inc., hereby allege as follows:

                                  NATURE OF THE ACTION

               This is an action for patent infringement arising under the Food and Drug Laws

and Patent Laws of the United States, Titles 21 and 35 of the United States Code, respectively,

arising from Defendants’ submissions of an Abbreviated New Drug Application (“ANDA”) to

the Food and Drug Administration (“FDA”) seeking approval to manufacture and sell a generic




                                                    1
Case 3:19-cv-18686-MAS-TJB Document 37 Filed 02/11/20 Page 2 of 17 PageID: 245



version of Plaintiff’s SPRYCEL® (dasatinib) tablets prior to the expiration of United States

Patent Nos. 7,491,725, 8,680,103, and/or 8,242,270.

                                          THE PARTIES

                  Plaintiff Bristol-Myers Squibb Company (“BMS”) is a corporation organized and

existing under the laws of the State of Delaware, having a principal place of business at Route

206 and Province Line Road, Princeton, New Jersey 08540.

                  On information and belief, Defendant Dr. Reddy’s Laboratories Ltd. (“DRL

Ltd.”) is a corporation organized and existing under the laws of India, having a principal place of

business at 8-2-337 Road No. 3, Banjara Hills, Hyderabad, 500034, India.

                  On information and belief, DRL Ltd. controls and directs a wholly owned

subsidiary in the United States named Dr. Reddy’s Laboratories, Inc. (“DRL Inc.”). DRL Inc. is

a New Jersey corporation having a principal place of business at 107 College Road East,

Princeton, New Jersey 08540.

                  On information and belief, DRL Inc. is acting on behalf of, at the direction, and

for the benefit, of DRL Ltd., and is controlled and/or dominated by DRL Ltd. with respect to

ANDA No. 213383.

                  DRL Ltd. and DRL Inc. are collectively referred to hereinafter as “DRL.”

                  On information and belief, DRL Ltd. is in the business of, among other things,

developing, preparing, manufacturing, selling, marketing, and distributing generic drugs,

including distributing, selling, and marketing generic drugs throughout the United States,

including within the state of New Jersey, through its own actions and through the actions of its

agents and subsidiaries, including DRL Inc., from which DRL Ltd. derives a substantial portion

of its revenue.




                                                  2
Case 3:19-cv-18686-MAS-TJB Document 37 Filed 02/11/20 Page 3 of 17 PageID: 246



               On information and belief, DRL Ltd. acted in concert with DRL Inc. to prepare

and submit ANDA No. 213383 (the “DRL ANDA”) for DRL Ltd.’s 20 mg, 50 mg, 70 mg, 80

mg, 100 mg and 140 mg dasatinib tablets (“DRL ANDA Products”).

               On information and belief, DRL Ltd. acted in concert with DRL Inc. to prepare

and submit the DRL ANDA for the DRL ANDA Products, which was done at the direction of,

under the control of, and for the direct benefit of DRL Ltd. Following FDA approval of the DRL

ANDA, DRL Ltd. will manufacture and supply the approved generic product to DRL Inc., which

will then market and sell the products throughout the United States at the direction, under the

control, and for the direct benefit of DRL Ltd.

                                 JURISDICTION AND VENUE

               This action arises under the patent laws of the United States, 35 U.S.C. §§ 100 et

seq., generally, and 35 U.S.C. § 271(e)(2), specifically, and this Court has jurisdiction over the

subject matter of this action under 28 U.S.C. §§ 1331 and 1338(a).

               Venue is proper in this Court because, among other things, DRL Inc. is

incorporated in the state of New Jersey and therefore “resides” in this judicial district and/or has

committed acts of infringement in this district and has a regular and established place of business

in this district. 28 U.S.C. § 1400(b). DRL Ltd. is a foreign corporation not residing in any United

States district and may be sued in any judicial district. 28 U.S.C. § 1391(c). Moreover, DRL has

litigated previous Hatch-Waxman patent infringement disputes in the District of New Jersey.

Additionally, DRL has not contested venue in this case and has asserted counterclaims in this

case asserting that venue is proper in this district. See Dkt. No. 7 at pp. 3, 10-11.

                       PERSONAL JURISDICTION OVER DRL LTD.

               Plaintiff realleges paragraphs 1-11 as if fully set forth herein.




                                                  3
Case 3:19-cv-18686-MAS-TJB Document 37 Filed 02/11/20 Page 4 of 17 PageID: 247



               On information and belief, DRL Ltd. develops, manufactures, and/or distributes

generic drugs for sale and use throughout the United States, including in this judicial district.

               This Court has personal jurisdiction over DRL Ltd. because, inter alia, DRL Ltd.,

on information and belief: (1) has substantial, continuous, and systematic contacts with this

State, either directly or through at least one of its wholly-owned subsidiaries or agents; (2)

intends to market, sell, and/or distribute DRL Ltd. infringing ANDA Products to residents of this

State upon approval of ANDA No. 213383, either directly or through at least one of its wholly-

owned subsidiaries or agents; (3) enjoys substantial income from sales of its generic

pharmaceutical products in this State on its own and through DRL Inc.; and (4) wholly owns

DRL Inc., which is incorporated in this State.

               On information and belief, DRL Ltd. has not contested jurisdiction in New Jersey

in one or more prior cases arising out of the filing of its ANDAs, and it has filed counterclaims in

such cases. See, e.g., Celgene Corp. v. Dr. Reddy’s Laboratories, Inc. et al., C.A. No. 18-11269,

Dkt. 26 (D.N.J. Nov. 20, 2018). Moreover, DRL Ltd. has not contested jurisdiction in this case

and has filed counterclaims in this case asserting that jurisdiction is proper in this district. See

Dkt. No. 7 at pp. 3-4, 10-11.

               Alternatively, to the extent the above facts do not establish personal jurisdiction

over DRL Ltd., this Court may exercise jurisdiction over DRL Ltd. pursuant to Fed. R. Civ. P.

4(k)(2) because: (a) Plaintiff’s claims arise under federal law; (b) DRL Ltd. would be a foreign

defendant not subject to personal jurisdiction in the courts of any State; and (c) DRL Ltd. has

sufficient contacts with the United States as a whole, including, but not limited to, filing ANDAs

with the FDA and manufacturing and selling generic pharmaceutical products that are distributed




                                                  4
Case 3:19-cv-18686-MAS-TJB Document 37 Filed 02/11/20 Page 5 of 17 PageID: 248



throughout the United States, such that this Court’s exercise of jurisdiction over DRL Ltd.

satisfies due process.

                         PERSONAL JURISDICTION OVER DRL INC.

               Plaintiff realleges paragraphs 1-16 as if fully set forth herein.

               On information and belief, DRL Inc. develops, manufactures, and/or distributes

generic drugs for sale and use throughout the United States, including in this judicial district.

               This Court has personal jurisdiction over DRL Inc. because, inter alia, DRL Inc.,

on information and belief: (1) is incorporated under the laws of the State of New Jersey, (2)

intends to market, sell, or distribute DRL’s ANDA Products to residents of this State; (3) makes

its generic drug products available in this State; and (4) enjoys substantial income from sales of

its generic pharmaceutical products in this State.

               On information and belief, DRL Inc. has not contested jurisdiction in New Jersey

in one or more prior cases arising out of the filing of its ANDAs, and it has filed counterclaims in

such cases. See, e.g., Celgene Corp. v. Dr. Reddy’s Laboratories, Inc. et al., C.A. No. 18-11269,

Dkt. 26 (D.N.J. Nov. 20, 2018). Moreover, DRL Inc. has not contested jurisdiction in this case

and has filed counterclaims in this case asserting that jurisdiction is proper in this district. See

Dkt. No. 7 at pp. 4, 10-11.

                                         BACKGROUND

                                  U.S. PATENT NO. 7,491,725

               On February 17, 2009, the USPTO duly and legally issued United States Patent

No. 7,491,725 (“the ’725 patent”) entitled “Process for preparing 2-aminothiazole-5-aromatic

carboxamides as kinase inhibitors” to inventors Jean Lajeunesse, John D. DiMarco, Michael




                                                  5
Case 3:19-cv-18686-MAS-TJB Document 37 Filed 02/11/20 Page 6 of 17 PageID: 249



Galella, and Ramakrishnan Chidambaram. A true and correct copy of the ’725 patent is attached

as Exhibit 1. The ’725 patent is assigned to BMS.

                                U.S. PATENT NO. 8,680,103

              On March 25, 2014, the USPTO duly and legally issued United States Patent No.

8,680,103 (“the ’103 patent”) entitled “Process for preparing 2-aminothiazole-5-aromatic

carboxamides as kinase inhibitors” to inventors Jean Lajeunesse, John D. DiMarco, Michael

Galella, and Ramakrishnan Chidambaram. A true and correct copy of the ’103 patent is attached

as Exhibit 2. The ’103 patent is assigned to BMS.

                                U.S. PATENT NO. 8,242,270

              On August 14, 2012, the USPTO duly and legally issued United States Patent No.

8,242,270 (“the ’270 patent”) entitled “Process for preparing 2-aminothiazole-5-aromatic

carboxamides as kinase inhibitors” to inventors Jean Lajeunesse, John D. DiMarco, Michael

Galella, and Ramakrishnan Chidambaram. A true and correct copy of the ’270 patent is attached

as Exhibit 3. The ’270 patent is assigned to BMS.

                                         SPRYCEL®

              BMS is the holder of New Drug Application (“NDA”) No. 029186 for dasatinib,

for oral use, in 20 mg, 50 mg, 70 mg, 80 mg, 100 mg, and 140 mg dosages, which is sold under

the trade name SPRYCEL®.

              Pursuant to 21 U.S.C. § 355(b)(1), and attendant FDA regulations, the ’725 and

’103 patents are among the patents listed in the Orange Book with respect to SPRYCEL®.

              The ’725 and ’103 patents cover the SPRYCEL® product.




                                               6
Case 3:19-cv-18686-MAS-TJB Document 37 Filed 02/11/20 Page 7 of 17 PageID: 250



                          ACTS GIVING RISE TO THIS ACTION

                   COUNT I—INFRINGEMENT OF THE ’725 PATENT

              Plaintiff realleges paragraphs 1-26 as if fully set forth herein.

              On information and belief, DRL submitted the DRL ANDA to the FDA, pursuant

to 21 U.S.C. § 355(j), seeking approval to market the DRL ANDA Products.

              DRL has represented that the DRL ANDA refers to and relies upon the

SPRYCEL® NDA, and contains data that, according to DRL, demonstrate the bioavailability or

bioequivalence of the DRL ANDA Products to SPRYCEL®.

              Plaintiff received a letter from DRL on or about August 23, 2019 stating that DRL

had included a certification in the DRL ANDA, pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV),

that, inter alia, certain claims of the ’725 and ’103 patents are either invalid or will not be

infringed by the commercial manufacture, use, or sale of the DRL ANDA Products (the “DRL

Paragraph IV Certification”). DRL intends to engage in the commercial manufacture, use, offer

for sale, and/or sale of the DRL ANDA Products prior to the expiration of the ’725 and ’103

patents.

              DRL has infringed at least one claim of the ’725 patent, pursuant to 35 U.S.C.

§ 271(e)(2)(A), by submitting, or causing to be submitted the DRL ANDA, by which DRL seeks

approval from the FDA to engage in the manufacture, use, offer to sell, sale, or importation of

the DRL ANDA Products prior to the expiration of the ’725 patent.

              DRL has declared its intent to manufacture, use, offer to sell, or sell in the United

States or to import into the United States, the DRL ANDA Products in the event that the FDA

approves the DRL ANDA. Accordingly, an actual and immediate controversy exists regarding

DRL’s infringement of the ’725 patent under 35 U.S.C. §§ 271 (a), (b) and/or (c).




                                                 7
Case 3:19-cv-18686-MAS-TJB Document 37 Filed 02/11/20 Page 8 of 17 PageID: 251



               DRL’s manufacture, use, offer to sell, or sale of the DRL ANDA Products in the

United States or importation of the DRL ANDA Products into the United States during the term

of the ’725 patent would further infringe, literally or under the doctrine of equivalents, at least

one claim of the ’725 patent under 35 U.S.C. §§ 271 (a), (b) and/or (c).

               On information and belief, the DRL ANDA Products, when offered for sale, sold,

and/or imported, and when used as directed, would be used in a manner that would directly

infringe at least one of the claims of the ’725 patent either literally or under the doctrine of

equivalents.

               On information and belief, the use of the DRL ANDA Products constitutes a

material part of at least one of the claims of the ’725 patent; DRL knows that the DRL ANDA

Products are especially made or adapted for use in infringing at least one of the claims of the

’725 patent, either literally or under the doctrine of equivalents; and the DRL ANDA Products

are not staple articles of commerce or commodities of commerce suitable for substantial

noninfringing use.

               On information and belief, the offering to sell, sale, and/or importation of the

DRL ANDA Products would contributorily infringe at least one of the claims of the ’725 patent,

either literally or under the doctrine of equivalents.

               On information and belief, DRL had knowledge of the ’725 patent and, by its

promotional activities and package inserts for its ANDA Products, knows or should know that

they will aid and abet another’s direct infringement of at least one of the claims of the ’725

patent, either literally or under the doctrine of equivalents.




                                                   8
Case 3:19-cv-18686-MAS-TJB Document 37 Filed 02/11/20 Page 9 of 17 PageID: 252



               On information and belief, the offering to sell, sale, and/or importation of the

DRL ANDA Products by DRL would actively induce infringement of at least one of the claims

of the ’725 patent, either literally or under the doctrine of equivalents.

               Plaintiff will be substantially and irreparably harmed if DRL is not enjoined from

infringing the ’725 patent.

               This is an exceptional case within the meaning of 35 U.S.C. § 285, which

warrants reimbursement of BMS’s reasonable attorney fees.

               On information and belief, based on the information provided by DRL to date, the

factual contentions in paragraph 28-40 have evidentiary support. On information and belief, the

factual contentions in paragraphs 28-40 will have further evidentiary support following a

reasonable opportunity for further investigation or discovery.

                   COUNT II—INFRINGEMENT OF THE ’103 PATENT

               Plaintiff realleges paragraphs 1-41 as if fully set forth herein.

               DRL has infringed at least one claim of the ’103 patent, pursuant to 35 U.S.C.

§ 271(e)(2)(A), by submitting, or causing to be submitted the DRL ANDA, by which DRL seeks

approval from the FDA to engage in the manufacture, use, offer to sell, sale, or importation of

the DRL ANDA Products prior to the expiration of the ’103 patent.

               DRL has declared its intent to manufacture, use, offer to sell, or sell in the United

States or to import into the United States, the DRL ANDA Products in the event that the FDA

approves the DRL ANDA. Accordingly, an actual and immediate controversy exists regarding

DRL’s infringement of the ’103 patent under 35 U.S.C. §§ 271 (a), (b), and/or (c).

               DRL’s manufacture, use, offer to sell, or sale of the DRL ANDA Products in the

United States or importation of the DRL ANDA Products into the United States during the term




                                                  9
Case 3:19-cv-18686-MAS-TJB Document 37 Filed 02/11/20 Page 10 of 17 PageID: 253



 of the ’103 patent would further infringe, literally or under the doctrine of equivalents, at least

 one claim of the ’103 patent under 35 U.S.C. §§ 271 (a), (b), and/or (c).

                On information and belief, the DRL ANDA Products, when offered for sale, sold,

 and/or imported, and when used as directed, would be used in a manner that would directly

 infringe at least one of the claims of the ’103 patent either literally or under the doctrine of

 equivalents.

                On information and belief, the use of the DRL ANDA Products constitutes a

 material part of at least one of the claims of the ’103 patent; DRL knows that its ANDA Products

 are especially made or adapted for use in infringing at least one of the claims of the ’103 patent,

 either literally or under the doctrine of equivalents; and its ANDA Products are not staple articles

 of commerce or commodities of commerce suitable for substantial noninfringing use.

                On information and belief, the offering to sell, sale, and/or importation of the

 DRL ANDA Products would contributorily infringe at least one of the claims of the ’103 patent,

 either literally or under the doctrine of equivalents.

                On information and belief, DRL had knowledge of the ’103 patent and, by its

 promotional activities and package inserts for its ANDA Products, knows or should know that

 they will aid and abet another’s direct infringement of at least one of the claims of the ’103

 patent, either literally or under the doctrine of equivalents.

                On information and belief, the offering to sell, sale, and/or importation of the

 DRL ANDA Products by DRL would actively induce infringement of at least one of the claims

 of the ’103 patent, either literally or under the doctrine of equivalents.

                Plaintiff will be substantially and irreparably harmed if DRL is not enjoined from

 infringing the ’103 patent.




                                                   10
Case 3:19-cv-18686-MAS-TJB Document 37 Filed 02/11/20 Page 11 of 17 PageID: 254



                 This is an exceptional case within the meaning of 35 U.S.C. § 285, which

 warrants reimbursement of BMS’s reasonable attorney fees.

                 On information and belief, based on the information provided by DRL to date, the

 factual contentions in paragraph 43-52 have evidentiary support. On information and belief, the

 factual contentions in paragraphs 43-52 will have further evidentiary support following a

 reasonable opportunity for further investigation or discovery.

                    COUNT III - INFRINGEMENT OF THE ’270 PATENT

                 Plaintiff realleges paragraphs 1-23 as if fully set forth herein.

                 On information and belief, DRL submitted the DRL ANDA to the FDA, pursuant

 to 21 U.S.C. § 355(j), seeking approval to market the DRL ANDA Products.

                 DRL has infringed at least one claim of the ’270 patent, pursuant to 35 U.S.C.

 § 271(e)(2)(A), by submitting, or causing to be submitted the DRL ANDA, by which DRL seeks

 approval from the FDA to engage in the manufacture, use, offer to sell, sale, or importation of

 the DRL ANDA Products prior to the expiration of the ’270 patent.

                 DRL has declared its intent to manufacture, use, offer to sell, or sell in the United

 States or to import into the United States, the DRL ANDA Products in the event that the FDA

 approves the DRL ANDA. Accordingly, an actual and immediate controversy exists regarding

 DRL’s infringement of the ’270 patent under 35 U.S.C. §§ 271 (a), (b), and/or (c).

                 DRL’s manufacture, use, offer to sell, or sale of the DRL ANDA Products in the

 United States or importation of the DRL ANDA Products into the United States during the term

 of the ’270 patent would further infringe at least one claim of the ’270 patent under 35 U.S.C.

 §§ 271 (a), (b), and/or (c).

                 On information and belief, the DRL ANDA Products, when offered for sale, sold,

 and/or imported, and when used as directed, would be used in a manner that would directly


                                                   11
Case 3:19-cv-18686-MAS-TJB Document 37 Filed 02/11/20 Page 12 of 17 PageID: 255



 infringe at least one of the claims of the ’270 patent either literally or under the doctrine of

 equivalents.

                On information and belief, the use of the DRL ANDA Products constitutes a

 material part of at least one of the claims of the ’270 patent; DRL knows that its ANDA Products

 are especially made or adapted for use in infringing at least one of the claims of the ’270 patent,

 either literally or under the doctrine of equivalents; and its ANDA Products are not staple articles

 of commerce or commodities of commerce suitable for substantial noninfringing use.

                On information and belief, the offering to sell, sale, and/or importation of the

 DRL ANDA Products would contributorily infringe at least one of the claims of the ’270 patent,

 either literally or under the doctrine of equivalents.

                On information and belief, DRL had knowledge of the ’270 patent and, by its

 promotional activities and package inserts for its ANDA Products, knows or should know that

 they will aid and abet another’s direct infringement of at least one of the claims of the ’270

 patent, either literally or under the doctrine of equivalents.

                On information and belief, the offering to sell, sale, and/or importation of the

 DRL ANDA Products by DRL would actively induce infringement of at least one of the claims

 of the ’270 patent, either literally or under the doctrine of equivalents.

                Plaintiff will be substantially and irreparably harmed if DRL is not enjoined from

 infringing the ’270 patent.

                This is an exceptional case within the meaning of 35 U.S.C. § 285, which

 warrants reimbursement of BMS’s reasonable attorney fees.

                On information and belief, based on the information provided by DRL to date, the

 factual contentions in paragraphs 55-65 have evidentiary support. On information and belief, the




                                                   12
Case 3:19-cv-18686-MAS-TJB Document 37 Filed 02/11/20 Page 13 of 17 PageID: 256



 factual contentions in paragraphs 55-65 will have further evidentiary support following a

 reasonable opportunity for further investigation or discovery.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that the Court enter judgment against DRL

 and for the following relief:

 a. A Judgment be entered that DRL has infringed at least one claim of the ’725, ’103, and/or

    ’270 patents by submitting the DRL ANDA;

 b. A Judgment be entered that this case is exceptional, and that Plaintiff is entitled to its

    reasonable attorneys’ fees pursuant to 35 U.S.C. § 285;

 c. That DRL, its officers, agents, servants, employees, and those persons acting in active

    concert or participation with all or any of them be preliminarily and permanently enjoined

    from: (i) engaging in the commercial manufacture, use, offer to sell, or sale within the United

    States, or importation into the United States, of drugs or methods of administering drugs

    claimed in the ’725, ’103, and/or ’270 patents, and (ii) seeking, obtaining or maintaining

    approval of ANDAs until the expiration of the ’725, ’103, and/or ’270 patents or such other

    later time as the Court may determine;

 d. A judgment ordering that pursuant to 35 U.S.C. § 271(e)(4)(A), the effective date of any

    approval of DRL’s ANDA under § 505(j) of the Federal Food, Drug and Cosmetic Act (21

    U.S.C. § 355(j)) shall not be earlier than the latest of the expiration dates of the ’725, ’103,

    and/or ’270 patents, including any extensions;

 e. That Plaintiff be awarded monetary relief if DRL commercially uses, offers to sell, or sells its

    respective proposed generic versions of SPRYCEL® or any other product that infringes or

    induces or contributes to the infringement of the ’725, ’103, and/or ’270 patents, within the




                                                 13
Case 3:19-cv-18686-MAS-TJB Document 37 Filed 02/11/20 Page 14 of 17 PageID: 257



    United States, prior to the expiration of those patents, including any extensions, and that any

    such monetary relief be awarded to Plaintiff with prejudgment interest;

 f. Costs and expenses in this action; and

 g. Such other and further relief as the Court deems just and appropriate.




                                                14
Case 3:19-cv-18686-MAS-TJB Document 37 Filed 02/11/20 Page 15 of 17 PageID: 258



 Dated: February 11, 2020               Respectfully submitted,


                                        s/Liza M. Walsh
                                        Liza M. Walsh
                                        Christine I. Gannon
                                        WALSH PIZZI O’REILLY FALANGA LLP
                                        Three Gateway Center
                                        100 Mulberry Street, 15th Floor
                                        Newark, New Jersey 07102
                                        (973) 757-1100
 OF COUNSEL:

 Leora Ben-Ami
 Jeanna M. Wacker
 Christopher T. Jagoe
 KIRKLAND & ELLIS LLP
 601 Lexington Avenue
 New York, NY 10022
 (212) 446-4679




                                      15
Case 3:19-cv-18686-MAS-TJB Document 37 Filed 02/11/20 Page 16 of 17 PageID: 259



         CERTIFICATION PURSUANT TO LOCAL CIVIL RULES 11.2 AND 40.1

         I hereby certify that, to the best of my knowledge, the matter in controversy is not the

 subject of any other pending or anticipated litigation in any court or arbitration proceeding, nor

 are there any non-parties known to Plaintiff that should be joined to this action. In addition, I

 recognize a continuing obligation during the course of this litigation to file and to serve on all

 other parties and with the Court an amended certification if there is a change in the facts stated in

 this original certification.


 Dated: February 11, 2020                              WALSH PIZZI O’REILLY FALANGA LLP


                                                       s/Liza M. Walsh
                                                       Liza M. Walsh




                                                  16
Case 3:19-cv-18686-MAS-TJB Document 37 Filed 02/11/20 Page 17 of 17 PageID: 260



                CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 201.1

         I hereby certify that the above-captioned matter is not subject to compulsory arbitration

 in that the Plaintiff seeks, inter alia, injunctive relief.



 Dated: February 11, 2020
                                                           WALSH PIZZI O’REILLY FALANGA LLP


                                                           s/Liza M. Walsh
                                                           Liza M. Walsh




                                                     17
